Exhibit 10.1

 

LOGO [g948573g69s05.jpg]

Orexigen Therapeutics, Inc. 3344 North Torrey Pines Court Suite 200 La Jolla, CA
92037 Phone: 858-875-8600 Fax 858-875-8650 www.orexigen.com

 

June 25, 2015

Heather D. Turner

c/o Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, CA 92037

 

RE: Separation and Consulting Agreement

Dear Heather:

This letter sets forth the terms of the separation and consulting agreement
(this “Agreement”) that Orexigen Therapeutics, Inc. (the “Company”) is offering
to you in connection with your voluntary resignation as an officer and employee
of the Company.

1. Separation Date. You agree and acknowledge that your last day of employment
with the Company and your employment resignation date will be effective June 25,
2015 (the “Separation Date”). As of the Separation Date, you will no longer be
employed as the Company’s Senior Vice-President, General Counsel and Secretary,
and you will no longer hold any other employment or officer positions with the
Company. You further acknowledge and agree that the circumstances of your
employment resignation do not qualify as an “Involuntary Termination Without
Cause” or a “Constructive Termination During a Change in Control Period” as
defined in your February 22, 2010 Amended and Restated Employment Agreement with
the Company, as amended on February 15, 2013 (together, the “Employment
Agreement”), or otherwise entitle you to any severance benefits.

2. Accrued Salary and Vacation. No later than the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You will receive these payments regardless of whether you enter
into this Agreement.

3. Expenses. You should submit, within thirty (30) days after the Separation
Date, expense reports to the Company seeking reimbursement for any business
expenses incurred through the Separation Date. The Company will reimburse you
for these business expenses, pursuant to its standard policies and practices.
Please submit your expense report to: Orexigen Therapeutics, Inc.;
Attn: Finance, 3344 N. Torrey Pines Court, Suite 200, La Jolla, CA 92037.

4. Termination Benefits. Although the Company is not otherwise obligated to do
so, if you timely sign, date and return this fully executed Agreement to the
Company no later



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 2

 

than twenty-one (21) calendar days following the date of this Agreement and this
Agreement, and the release of claims set forth in Section 14 below, becomes
effective on the eighth day following your timely execution of this Agreement
(the “Effective Date”), the Company will provide you with the following
termination benefits (the “Termination Benefits”):

(a) Continued Eligibility for 2015 Bonus. You will remain eligible for a
pro-rated annual bonus for calendar year 2015 (the “Bonus”), which will be
determined within the sole discretion of the Company’s Board of Directors (the
“Board”), or an authorized committee or officer of the Company, if so delegated
by the Board. If the Board (or authorized committee or officer) approves a Bonus
for you, such Bonus will be subject to standard payroll deductions and
withholdings, and will be paid to you during the 2016 calendar year at the same
time that 2015 bonuses are paid to the Company’s other eligible executive
employees (but in no event will the Bonus be paid to you later than March 15,
2016).

(b) Consulting Agreement. The Company will agree to retain you, and you will
agree to make yourself available to perform services as a consultant under the
terms of the Consulting Agreement attached hereto as Exhibit B. You must sign
and return the Consulting Agreement no later than the date that you return this
fully signed Agreement.

5. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish, at your own expense. You will be provided with a
separate notice more specifically describing your rights and obligations to
continuing health insurance coverage under COBRA on or after the Separation
Date.

6. Equity.

(a) Although the terms of each of your outstanding stock options, as set forth
on Exhibit A hereto (the “Options”), provide that the Options will expire and
cease to be exercisable three months following the termination of your services,
you acknowledge and agree that the Options will expire and cease to be
exercisable on March 31, 2016 (the “Expiration Date”) and that, subject to
Section 6(b), you may exercise on or before the Expiration Date any of the
Options that were vested and exercisable as of the Separation Date.

(b) You acknowledge and agree that from the Separation Date and continuing
through the Expiration Date, you will continue to be subject to all applicable
trading blackout periods and employee policies relating to the trading, sale or
purchase of any shares of the Company’s common stock, including but not limited
to any shares you acquire, or have acquired, upon your exercise of your Options
prior to the Expiration Date, including that you will be required to secure
permission from the Company’s Chief Financial Officer or General Counsel before
initiating any such trade, sale or purchase. Any failure to comply with the
terms of this Agreement will result in the immediate expiration of your Options.



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 3

 

(c) Notwithstanding anything to the contrary in this Agreement, you acknowledge
and agree that any portions of the Options that are unvested and unexercisable
as of the Separation Date, will not become vested or exercisable, and you will
receive no additional vesting of such Options from and after the Separation
Date, and all such portions of such Options will immediately expire and
terminate as of such Separation Date.

7. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation, bonus, severance, or benefits before or
after the Separation Date, with the sole exception of any benefit the right to
which has vested as of the Separation Date under the express terms of a Company
benefit plan.

8. Return of Company Property. You agree to immediately return to the Company
all Company documents (and all copies thereof) and other Company property which
you have in your possession or control, including but not limited to any
materials of any kind which contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof in whole or in part).
You also agree to immediately make a diligent search to locate any such
documents, property and information. In addition, if you have used any
personally owned computer, server, e-mail system, mobile phone, or portable
electronic device (e.g., BlackBerry, iPhone or iPad) (collectively, “Personal
Systems”) to receive, store, prepare or transmit any Company confidential or
proprietary data, materials or information, then on or before the fifth day
following the Separation Date, or earlier if requested, you will provide the
Company with a computer-useable copy of all such information and then
permanently delete and expunge all such Company confidential or proprietary
information from such Personal Systems without retaining any copy or
reproduction in any form. You agree to provide the Company access to your
Personal Systems, if requested, for the purpose of verifying that the required
copying and/or deletion is completed. The Company will provide you with access
to its confidential and proprietary information or materials to the extent
needed for you to perform your consulting services.

9. Proprietary Information Obligations. You agree to refrain from any use or
disclosure of the Company’s confidential or proprietary information or
materials. Additionally, you reaffirm your obligation to comply with the
Proprietary Information and Inventions Assignment Agreement (the “Proprietary
Information and Inventions Assignment Agreement”) you previously signed
(attached hereto as Exhibit C).

10. Mutual Nondisparagement. You agree not to disparage the Company, and the
Company’s officers, directors, employees, shareholders, investors and agents, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation, and the Company agrees to direct its officers and
directors not to disparage you in any manner likely to



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 4

 

be harmful to your business, business reputation or personal reputation;
provided that the parties may respond accurately and fully to any question,
inquiry or request for information when required by legal process (e.g., a valid
subpoena or other similar compulsion of law) or as part of a government
investigation.

11. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee or affiliate.

12. Cooperation. You agree to voluntarily cooperate with the Company, if you
have knowledge of facts relevant to any threatened or pending claim,
investigation, audit or litigation against or by the Company, by making yourself
reasonably available without further compensation (except pursuant to the
Consulting Agreement, and other than your preapproved, reasonable and documented
expenses) for interviews with the Company or its legal counsel, for preparing
for and providing deposition testimony, and for preparing for and providing
trial testimony.

13. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

14. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its current and former
directors, officers, employees, shareholders, investors, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 5

 

Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing (including but not
limited to all claims for severance benefits under your Employment Agreement);
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Family and Medical Leave Act
(as amended) (“FMLA”), the federal Age Discrimination in Employment Act of 1967
(as amended) (the “ADEA”), the California Labor Code (as amended), the
California Family Rights Act (“CFRA”), and the California Fair Employment and
Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights
which are not waivable as a matter of law; and (iii) any claims for breach of
this Agreement. In addition, nothing in this Agreement prevents you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for this ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) calendar days to consider this Agreement (although you may
choose voluntarily to sign it earlier); (iv) you have seven (7) calendar days
following the date you sign this Agreement to revoke the ADEA Waiver (by
providing written notice of your revocation to the Company); and (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the Effective Date, provided that you do not revoke
it prior to such date.

(e) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows:



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 6

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” You hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.

15. Representations. You hereby represent that you have been paid all
compensation owed for all time worked, you have received all the leave and leave
benefits and protections for which you are eligible pursuant to the FMLA, CFRA
or any applicable laws or Company policies, and you have not suffered any
work-related injury or illness for which you have not already filed a workers’
compensation claim.

16. Miscellaneous. This Agreement, along with Exhibits A, B, and C constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations (including but not limited to those in the
Employment Agreement). This Agreement may not be modified or amended except in a
written agreement signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable in a manner consistent with the intent of the parties,
insofar as possible under applicable law. Any ambiguity in this Agreement shall
not be construed against either party as the drafter. Any waiver of a breach of
this Agreement, or rights hereunder, shall be in writing and shall not be deemed
to be a waiver of any successive breach or rights hereunder. This Agreement
shall be deemed to have been entered into, and shall be construed and enforced,
in accordance with the laws of the State of California without regard to
conflicts of law principles. This Agreement may be executed in counterparts,
each of which shall be deemed to be part of one original, and facsimile
signatures and signatures transmitted by PDF shall be equivalent to original
signatures.

If this Agreement is acceptable to you, please sign and date it below within
twenty-one (21) calendar days of your receipt of this Agreement. If you do not
sign and return it to the Company within the aforementioned timeframe, the
Company’s offer to enter into this Agreement will expire (including the offer to
enter into the Consulting Agreement).



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 7

 

We wish you the best in your future endeavors.

Sincerely,

OREXIGEN THERAPEUTICS, INC.

 

By:

/s/ Michael A. Narachi

Michael A. Narachi President & Chief Executive Officer

Exhibit A – Option Grants

Exhibit B – Consulting Agreement

Exhibit C – Proprietary Information and Inventions Agreement

AGREED:

 

/s/ Heather D. Turner

6/25/15

Heather D. Turner Date



--------------------------------------------------------------------------------

Heather D. Turner

June 25, 2015

Page 8

 

EXHIBIT A

OPTION GRANTS

 

     Number of Shares
Subject to
Option Grant      Number of
Unvested Shares
Underlying Option
as of
Separation Date      Number of Vested and
Outstanding Shares
Underlying Option as
of
Separation Date  

Stock Option granted February 3, 2015

     153,050         140,296         12,754   

Stock Option granted February 7, 2014

     205,000         136,667         68,333   

Stock Option granted February 15, 2013

     240,000         100,000         140,000   

Stock Option granted January 25, 2012

     350,000         51,043         298,957   

Stock Option granted July 25, 2011

     1,093,396         22,785         634,147   



--------------------------------------------------------------------------------

EXHIBIT B

Consulting Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Proprietary Information and Inventions Agreement